Exhibit 10.4
[dominick_logo.jpg]
 
August 4, 2009




 

PERSONAL AND CONFIDENTIAL  VIA E-MAIL

 

 
Mr. Ian Gardner
Chief Executive Officer
Helix Wind Corp.
1848 Commercial Street
San Diego, California 92113




RE: PLACEMENT AGENCY AGREEMENT


Dear Mr. Gardner:


This letter agreement (“Agreement”) is made effective August 4, 2009 (“Effective
Date”) and sets forth the terms and conditions upon which Dominick & Dominick
LLC (“Dominick”) will act as the exclusive financial advisor and placement
agent, for the proposed offering (the “Offering”) of debt and/or equity
securities of Helix Wind Corp. (the “Company”) in an aggregate amount of up to
Thirty Million Dollars ($30,000,000) in gross proceeds. The terms of our
engagement are set forth below.


1.
The Offering.



 
(a)
Dominick currently anticipates raising a minimum of Five Million Dollars
($5,000,000) up to Thirty Million Dollars ($30,000,000) through a “PIPE”
transaction involving the sale of debt and/or equity securities, including
warrants (collectively, the “Securities”), to institutional and accredited
investors. The actual terms of the Offering will depend on market conditions,
and will be subject to negotiation between the Company and Dominick and
prospective investors. The Offering will be made to institutional and accredited
investors only (as such terms may be defined in Regulation D (“Regulation D”)
under the Securities Act of 1933, as amended (the “Act”) in a private placement
pursuant to Rule 506 under Regulation D. Dominick shall rely upon and distribute
only that information provided and/or approved by the Company (as amended and
supplemented from time to time, the “Offering Documents”), copies of which the
Company will provide to Dominick upon request.



 
(b)
Dominick will use its commercially reasonable efforts to complete the Offering
and to promptly report to the Company any subscriptions in connection therewith.
Dominick shall maintain a record with respect to the distribution of each of the
Offering Documents and any amendment(s) thereto, which record shall indicate the
date sent and name and address of the party furnished with such Offering
Documents, and shall promptly forward to the Company copies of such record upon
the Company’s request. Subscription documents and all other communication from
Dominick shall be forwarded to Ian Gardner at the above address or to such other
persons and places as the Company shall advise in writing. Dominick shall have
the right, at its option, to engage other broker dealer firms to assist in the
sale of the Securities.

 
 
- 1 -

--------------------------------------------------------------------------------

 

 
 
(c)
Dominick shall advise the Company of any jurisdiction in which Dominick proposes
to place securities under the Offering in advance of making any such offer, and
Dominick shall not make any offer in any jurisdiction in which the Company
advises Dominick that offers may not be made. The Company shall advise Dominick
as to the information the Company has received from the Company’s counsel
concerning the jurisdictions in which the underlying securities are either
registered or exempted under the “blue sky” laws of such jurisdictions.  The
Company will provide Dominick, upon its request, with a copy of the blue sky
filings made in connection with the offering or a copy of any blue sky opinion
or memorandum that is prepared by the Company’s counsel. In the event that a
sale is made by Dominick in a particular jurisdiction, the Company will, at its
cost, make any required filings in order to comply with the blue sky laws of
that jurisdiction.



2.
Retainer. The Company shall pay to Dominick a retainer in the amount of Twenty
Thousand Dollars ($20,000) (“Retainer”) upon execution of this Agreement. The
Retainer shall be a non-refundable, advance payment to Dominick for its good
faith efforts in preparing the Company for investor-related presentations and
conducting a due diligence review of the Company in connection therewith.



3.
Fees and Expenses.



 
(a)
Concurrently with the Closing of the Offering (or each Closing in the event that
more than one closing is held), the Company will pay Dominick a cash fee equal
to: (i) Eight Percent (8%) of the gross proceeds from the sale of equity
securities (including securities convertible into preferred or common stock) or
(ii) Four Percent (4%) of the gross proceeds of a debt placement to be paid at
the Closing (“Cash Fee”) Each Cash Fee will be paid upon the closing of each
tranche (“Closing”).



 
(b)
In addition, the Company agrees to reimburse Dominick upon request for its
out-of-pocket expenses, including travel and entertainment expenses. Dominick
shall obtain the Company’s written approval prior to incurring any specific
expense in excess of Five Hundred Dollars ($500.00). The Company shall prepay or
reimburse Dominick upon presentation for any costs incurred by Dominick for
collection of Compensation or expenses hereunder, including but not limited to
reasonable attorneys’ fees and court costs.



 
(c)
Furthermore, upon any Closing, the Company shall grant to Dominick, and
Dominick’s designees, warrants to purchase Eight Percent (8%) of that number of
securities placed in the Offering. The warrants will be exercisable into
securities similar to those issued as part of the Offering, on the same terms
issued to the investor(s) in the Offering, including but not limited to exercise
price, antidilution adjustments and/or registration rights.

 
4.
Term.



 
(a)
The term of this Agreement will continue for a period of Twelve (12) months
commencing upon the Effective Date; provided, however that this Agreement may be
terminated by the Company or Dominick effective upon Thirty (30) days’ prior
written notice thereof to the other party, such notice not to be delivered
earlier than One Hundred Eighty (180) days from the date hereof. Upon any
expiration or termination, Dominick will be entitled to receive, and the Company
shall promptly pay, all fees earned and expenses incurred through the date of
termination, subject to the provisions of 4(b) below.



 
(b)
The Eighteen (18) month period immediately following the Term of this Agreement
shall be referred to as the Tail Period.  Dominick shall be entitled to receive,
and the Company shall be obligated to pay to Dominick, all fees defined in this
Agreement for any such transaction(s) entered into by the Company during the
Tail Period with: (i) any entity introduced to the Company by Dominick during
the Term; or, (ii) any entity with whom Dominick contacted or was working on
behalf of the Company or at the Company’s direction during the Term.

 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
5.
Fees Paid Upon A Merger.  In the event that the Company requests Dominick’s
assistance with finding, qualifying and merging or otherwise combining with a
company, irrespective of whether the Company is the surviving entity, then the
Company will pay a cash fee equal to Four and One Half Percent (4½%) of the
total transaction value of such merger or combination (“Merger Fee”).  The
transaction value includes, by way of example only: (i) cash, notes, securities
and other property of value; (ii) assumed liabilities; (iii) the total amount of
payments to be made in installments; and (iv) amounts paid or payable under
consulting, supply, service, distribution, licensing or lease agreements not to
compete or similar arrangements.



Notwithstanding anything to the contrary contained in this Agreement, Dominick
shall be entitled to receive a Merger Fee during the Term, for only those
transactions entered into by the Company with; (i) any entity introduced to the
Company by Dominick during the Term; or, (ii) any entity with whom Dominick was
working on behalf of the Company or at the Company’s direction during the Term.


6.
Offering Memorandum, Representations and Warranties.  The Company represents and
warrants to Dominick that all information(a) made available to Dominick, its
agents, or representatives by the Company or (b) contained in any Offering
Documents or related materials will be complete and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in the light of the circumstances under which such statements are or
will be made. The Company will promptly advise Dominick of the occurrence of any
event or the existence of any condition described in paragraph 9 of this
Agreement, the receipt by the Company of any communication from the SEC or any
state securities commissioner or regulatory authority concerning this Offering,
and the commencement of any lawsuit or proceeding to which the Company is a
party relating to this Offering. The Company further represents and warrants to
Dominick that all such information will have been prepared by the Company in
good faith and will be based upon assumptions which are reasonable. The Company
acknowledges and agrees that, in rendering its services hereunder, Dominick will
be using and relying on such information (and information available from public
sources and other sources deemed reliable by Dominick) without independent
verification thereof by Dominick or independent appraisal by Dominick of any of
the Company’s assets.  Dominick does not assume responsibility for the accuracy
or completeness of any information regarding the Company or any securities
issued by the Company.



The Company will advise Dominick immediately of the occurrence of any event or
any other change known to the Company which results in the Offering Documents
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make the statements
therein or previously made, in light of the circumstances under which they were
made, not misleading.  


7.
Exclusions.  It is expressly understood and acknowledged that Dominick’s
engagement hereunder does not constitute a commitment, express or implied, or
undertaking on the part of Dominick to provide any funding, financing, purchase
or placement of the securities and does not ensure the successful completion of
any funding or financing. Nothing in this Agreement nor the nature of Dominick
services shall be deemed to create a fiduciary or agency relationship other than
as specifically defined in this Agreement. In no event shall Dominick be
required by this Agreement to make decisions for the Company or to provide legal
or accounting services.  The Company confirms that it will rely on its own legal
counsel, accountants and other similar expert advisors for legal, accounting,
tax and other similar advice. Dominick shall discharge its obligations hereunder
on a “commercially reasonable efforts” basis only. All final decisions with
respect to acts of the Company or its affiliates, whether or not made pursuant
to or in reliance upon information or advice furnished by Dominick hereunder,
shall be those of the Company or such affiliates, and Dominick shall under no
circumstances be liable for any expense incurred or loss suffered by the Company
as a consequence of such decisions.

 
 
- 3 -

--------------------------------------------------------------------------------

 

 
8.
Other Finders and Placement Agents. The Company represents and warrants that
there is no other person or entity that is entitled to a finder’s fee or any
type of brokerage commission in connection with the transactions contemplated by
this Agreement as a result of any Agreement or understanding with the Company.
Notwithstanding the foregoing, Dominick will: (i) waive that amount of fees to
which it would be otherwise entitled hereunder in connection with fees paid by
the Company, if any, to Atoll Financial Group, Inc. (“Atoll”) for any financing
closed through October 14, 2009; and (ii) be entitled to One Hundred Percent
(100%) of its stated fees in paragraph 3 of this Agreement for any financing
provided by any investor(s) of Atoll thereafter. The Company expressly
represents that it will have otherwise terminated any relationship with Atoll on
or before October 14, 2009, of which a copy of the termination letter will be
forwarded to Dominick.



9.
Confidentiality.  Neither party shall issue any press release, statement,
notice, document or other instrument referring to or mentioning the other
without such other party’s prior written consent, except as required by a court
of competent jurisdiction and/or applicable laws. The parties further
acknowledge that this Agreement and the terms hereof are confidential and will
not be disclosed to anyone other than the officers and employees of each such
party on a “need to know” basis together with the accountants, advisers and
legal counsel of each such party, or as required by law, subpoena or at the
request of any regulatory agency. Each party may find it necessary to disclose
certain technical or business information which the disclosing party
(“Disclosing Party”) desires the receiving party (“Receiving Party”) to treat as
Confidential. Confidential information (“Confidential Information”) means any
information: (i) disclosed to a Receiving Party by the Disclosing Party, either
directly or indirectly in writing, orally or by inspection of tangible objects,
including without limitation announced and unannounced products, disclosed and
undisclosed business plans and strategies, financial data and analysis, customer
names and list, customer data, funding sources and strategies, and strategies
involving strategic business; and, (ii) which is conspicuously labeled and/or
marked as being confidential or otherwise proprietary to the Disclosing Party.
If information is disclosed orally, then in order to be considered as
Confidential Information hereunder, the Disclosing Party shall, at the time of
making such disclosure, state that the information is to be considered as
confidential and within Five (5) business days following such oral disclosure,
confirm in writing the information disclosed together with a confidential label
or legend.



The Receiving Party agrees that it shall take all reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of the Confidential
Information. Without limiting the foregoing, the Receiving Party shall take at
least those measures that the Receiving Party takes to protect its own most
highly confidential information, and, except as is expressly permitted in this
Agreement, shall not use such Confidential Information for its benefit or for
the benefit of any third party, regardless of whether there is no pecuniary
benefit. The Receiving Party shall reproduce the Disclosing Party’s proprietary
rights notices on any such approved copies, in the same manner in which such
notices were set forth in or on the original.  The Receiving Party shall
immediately notify the Disclosing Party in the event of any unauthorized use or
disclosure of the Confidential Information.


The Receiving Party's obligations under this Agreement shall not apply to any
information which: (a) is already known and in the possession of the Receiving
Party prior to the date of disclosure; (b) is rightfully received from any third
party without any obligation of confidence; (c) is or becomes publicly available
through no fault of the Receiving Party; (d) is independently developed by the
Receiving Party without knowledge or use of the Confidential Information of the
Disclosing Party; (e) is released with prior written consent of the Disclosing
Party; and/or, (f) as may be compelled under court order.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
All documents and other tangible objects containing or representing Confidential
Information and all copies thereof in possession of the Receiving Party shall be
and remain the property of the Disclosing Party and shall be promptly returned
or destroyed by the Receiving Party upon request of the Disclosing Party.


10.
Indemnification. As Dominick will be acting on the Company’s behalf, the Company
agrees to indemnify and hold harmless Dominick, (its affiliates, and respective
officers, directors, agents, employees and controlling persons, Dominick and
each such persons being an “Indemnified Person”) from and against all claims,
liabilities, losses, damages and expenses (including reasonable attorneys’ fees
and disbursements) joint or several, to which Dominick may become subject under
any federal or state law or otherwise, and will reimburse Dominick for all fees
and expenses (including reasonable attorneys’ fees and disbursements) as they
are incurred in investigating, preparing, pursuing, or presenting testimony or
relating to or defending any claim, action, proceeding or investigation, whether
or not in connection with pending or threatened  litigation, whether or not the
Company has initiated such action and whether or not the Company or Dominick is
a party, relating to, arising out of, or in connection with this engagement
letter or Dominick’s role, advice or services in connection therewith. The
Company will not be responsible for any such claims, liabilities, losses,
damages or expenses if Dominick is found by a court of competent jurisdiction in
a judgment that has become final (and not subject to further appeal) to have
arisen solely and directly out of the willful misconduct or gross negligence of
Dominick, other than an action or failure to act undertaken or omitted at the
request or with the consent of the Company. The Company will not, without
Dominick prior written consent, settle, compromise, consent to the entry of any
judgment in or otherwise seek to terminate any action, claim, suit or proceeding
in respect of which indemnification may be sought hereunder (whether or not
Dominick is a party thereto) unless such settlement, compromise, consent or
termination includes a release of Dominick from any liabilities arising out of
such action, claim, suit or proceeding. The foregoing indemnification is
effective immediately in respect of all events occurring or omitted prior to or
after the date hereof.



11.
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to its conflicts of
law principles. The Company and Dominick: (i) agree that any legal suit, action
or proceeding arising out of or relating to this engagement letter and/or the
transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waive any objection which it may have or
hereafter have to the venue of any such suit, action or, proceeding, and (iii)
irrevocably consent to the jurisdiction of the above courts in any such suit,
action or proceeding.



12.
Privity. This Agreement does not create, and shall not be construed as creating,
rights enforceable by any person or entity not a  party hereto, except those who
may entitled thereto by virtue of the provisions of this paragraph  and those
persons and entities who are entitled to the benefits of the indemnity
provisions thereof.  This Agreement shall inure to the benefit of the parties
hereto, their respective successors and assigns, and to the indemnified parties
hereunder and their successors and representatives. This Agreement may not be
assigned by any party to an unaffiliated party without the express written
consent of the other party hereto.



13.
Severability.  If the final determination of a court of competent jurisdiction
declares, after the expiration of the time within which judicial review, that
any term or provision hereof is invalid or unenforceable, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid and
enforceable term or provision shall be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.



14.
Counterparts.  This letter may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
 
 
- 5 -

--------------------------------------------------------------------------------

 

 
15.
Legal Effect.  The legal relationship of the parties created by this Agreement
is one of independent contractors only and no master-servant, co- or
joint-venturers, licensor-licensee, partnership or other such relationship is
intended or shall be deemed or construed.



16.
Amendment.  No amendment to this Agreement shall be valid unless such amendment
is in writing and is signed by authorized representatives of all the parties to
this Agreement.



17.
Waiver.  Any of the terms and conditions of this Agreement may be waived at any
time and from time to time in writing by the party entitled to the benefit
thereof, but a waiver in one instance shall not be deemed to constitute a waiver
in any other instance. A failure to enforce any provision of this Agreement
shall not operate as a waiver of this provision or of any other provision
hereof.



18.
Survival.  The parties acknowledge that certain provisions of this Agreement
must survive any termination or expiration thereof in order to be fair and
equitable to the party to whom any such promise or duty to perform is owed.
Therefore, the parties agree that the provisions of paragraphs 3, 4, 5, 6, 7, 8,
9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 shall survive the termination or
expiration of this Agreement for the period required to meet and satisfy any
obligations and promises arising therein and thereunder.



19.
Entire Agreement. This Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and supersedes and cancels any
prior communications, understanding and agreements between parties. This
Agreement cannot be modified or changed, nor can any of its provisions be
waived, except by written agreement signed by all parties.





If the foregoing correctly sets forth the understanding between the Company and
Dominick, please sign below where indicated and return the Agreement to Dominick
for counter-signature. We look forward to working with you toward the successful
conclusion of this engagement, and developing a long-term relationship.






Very truly yours,




DOMINICK AND DOMINICK LLC




By: /s/ Michael L. Shwarts                                                   
      Michael L. Shwarts
      Managing Director - Investment Banking



 
Confirmed and accepted as of this 4th day of August, 2009:




HELIX WIND CORPORATION




By: /s/ Ian Gardner                                                       
      Ian Gardner
      Chief Executive Officer

 
- 6 -
 
 
 

--------------------------------------------------------------------------------